     Case 1:16-cr-10278-NMG Document 358 Filed 11/20/20 Page 1 of 5



                    United States District Court
                      District of Massachusetts


                                   )
United States of America           )
                                   )
          v.                       )     Criminal Action No.
                                   )     16-10278-NMG
Moustafa Moataz Aboshady,          )
                                   )
          Defendant.               )
                                   )



                         MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the emergency motion of

defendant Moustafa Moataz Aboshady (“defendant” or “Aboshady”)

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

I.   Background

     In September, 2018, a jury found Aboshady guilty of one

count of conspiracy to make false statements and to conceal in

connection with health care benefit programs in violation of 18

U.S.C. § 1035(a) and two counts of making false statements in

connection with health care benefit programs in violation of 18

U.S.C. § 1035.    In February, 2019, this Court sentenced him to

75 months in prison and three years of supervised release.

Aboshady is currently incarcerated in a minimum-security


                                  -1-
      Case 1:16-cr-10278-NMG Document 358 Filed 11/20/20 Page 2 of 5



satellite camp at the United States Penitentiary in Lompoc,

California (“USP Lompoc”) and his projected release date is July

21, 2024.

      Aboshady moves to modify his sentence to time served or to

replace the remainder of his time with home confinement.          He

contends that he suffers from medical conditions that make him

especially vulnerable to contracting a severe case of COVID-19,

namely sleep apnea, hyperlipidemia, hypercholesterolemia and

obesity.    He also submits that the balance of factors laid out

in 18 U.S.C. § 3553(a) weigh in favor of his release.          The

government disagrees and urges this Court to deny defendant’s

motion.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Any modification must be made

pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has

      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on the
                                   -2-
     Case 1:16-cr-10278-NMG Document 358 Filed 11/20/20 Page 3 of 5



     defendant's behalf or the lapse of 30 days from the receipt
     of such a request by the warden of the defendant's
     facility, whichever is earlier.

§ 3582(c)(1)(A).   Even if all other requirements are satisfied,

a court should only grant a motion for release if it determines

that the defendant is no longer a danger to the public. Id.

  B. Application

     Aboshady is not entitled to a modification of his sentence

pursuant to § 3582(c)(1)(A) because he has not demonstrated that

there are “extraordinary and compelling reasons” that would

justify a reduction in his sentence.      Despite claiming that

several medical conditions, from which he suffers together,

justify his release, only one of those conditions qualifies as

placing Aboshady at an increased risk of severe illness from

COVID-19: obesity. See People with Certain Medical Conditions,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

Nov. 19, 2020) (listing obesity as a condition causing increased

risk but not sleep apnea, hyperlipidemia or

hypercholesterolemia).

     Courts have rejected similar requests for release where

inmates cited their obesity as a risk factor for developing

COVID-19 complications. See, e.g., United States v. Wesley, 2020

U.S. Dist. LEXIS 129172 (E.D. Mich. 2020) (denying motion for
                                  -3-
     Case 1:16-cr-10278-NMG Document 358 Filed 11/20/20 Page 4 of 5



compassionate release where defendant suffered from obesity,

neutropenia and hypertension); United States v. German, 2020

U.S. Dist. LEXIS 181755, at *8 (D. N.H. 2020) (collecting cases

where courts declined to release inmates who suffered only from

obesity).

     Aboshady insists that the dire conditions at USP Lompac

exacerbate the risk posed by his health conditions but recent

reports portend that the facility has recovered from its earlier

outbreak and the facility “simply does not pose the threat it

did several months ago.” United States v. Bogema, 2020 U.S.

Dist. LEXIS 193848, at *7 (D. Haw. 2020).       There is no

indication that USP Lompac currently poses an unacceptable

threat to prisoner safety or that its officials are unable to

treat adequately defendant’s obesity.

     Even if Aboshady’s obesity were to constitute an

extraordinary and compelling reason for a reduction in his

sentence, such a modification would be inconsistent with the §

3553(a) factors. See United States v. Nygren, 2020 U.S. Dist.

LEXIS 129493, at *43-44 (D. Me. 2020) (denying the obese

defendant’s motion for compassionate release because “it would

just be a matter of time before he perpetuated another financial

fraud”).    Aboshady has served less than one-quarter of his

prison sentence for his central role in a conspiracy to commit

                                  -4-
     Case 1:16-cr-10278-NMG Document 358 Filed 11/20/20 Page 5 of 5



fraud that ultimately cost U.S. taxpayers and others

approximately $3 million.    The seriousness of the offense and

the need for just punishment and respect for the law weigh

heavily against his release. § 3553(a)(2).

                                 ORDER

     Accordingly, defendant’s motion for compassionate release

(Docket No. 348) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated November 20, 2020




                                  -5-
